     Case 2:19-cv-01241-KJM-KJN Document 67 Filed 06/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MIGUEL ENRIQUE DIAZ,                              No. 2:19-cv-1241 KJM KJN P
12                        Plaintiff,
13            v.                                           ORDER
14       ASSOCIATE WARDEN HURLEY, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel. Two motions for extensions of

18   time are pending. 1 First, plaintiff seeks an extension of time to file objections to the May 24,

19   2021 findings and recommendations. Good cause appearing, plaintiff’s request is granted.

20           Second, on June 14, 2021, plaintiff filed a notice of election in response to the court’s

21   screening order (ECF No. 59). Plaintiff elects to file a second amended complaint, and seeks an

22   additional forty-five days to do so. Good cause appearing, plaintiff’s request is granted. Plaintiff

23   is reminded that he is not required to cite legal authorities in his pleading. Rather, plaintiff must

24   set forth “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

25   its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

26   1
       In both requests for extension, plaintiff also asks the court to order that he be granted 6 hours of
27   weekly physical library access. However, given the increased demands on prison law libraries
     due to the COVID-19 pandemic, plaintiff’s request is denied at this time. Plaintiff may seek
28   additional time to comply with court orders.
     Case 2:19-cv-01241-KJM-KJN Document 67 Filed 06/17/21 Page 2 of 2


 1   550 U.S. 544, 570 (2007)). Although legal conclusions can provide the framework of a pleading,

 2   they must be supported by factual allegations, and are not entitled to the assumption of truth.

 3   Ashcroft, 566 U.S. at 678.

 4             Accordingly, IT IS HEREBY ORDERED that:

 5             1. Plaintiff’s motions for extensions of time (ECF Nos. 64, 66) are granted;

 6             2. Plaintiff is granted thirty days from the date of this order in which to file objections to

 7   the May 24, 2021 findings and recommendations (ECF No. 60); and

 8             3. Plaintiff is granted forty-five days from the date of this order in which to file a second

 9   amended complaint.

10   Dated: June 17, 2021

11

12

13
     /diaz1241.36(4)
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
